DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pease et al (US 2013/0220989) in view of Pastore (US 2004/0144769) and Jing (US 2020/0027706).
Pease shows the structure and method claimed including a temperature control apparatus provided on a base (104) and below an electrostatic chuck (102), the temperature control apparatus comprising a heating element matrix (see Figure 2) including a plurality of heating elements (101), a power source included in a controller (1000) that provides a power output port where the heating elements are connected with  (see Figures 10 and 11; also see para [0041] and [0042]), each heating element in a column connected to the same heating power output port/line via the controller (1000) that turns on and off the heating elements and controlling an amount of power individually  (202; see Figures 2, 10 and 11; para [0016] and [0050]) that controls conduction and disconnection of the power return lines of the heating elements. But, Pease does not explicitly show a plurality of switch modules wherein each switch module controls conduction/disconnection of the power return lines of the heating elements in an entire row. 
Pastore shows a heating element matrix including a plurality of heating elements wherein a plurality of switch modules having a common switch module (3) that is provided for power return lines wherein each switch module controls conduction/disconnection of the power return lines of the heating elements in an entire row as illustrated in the drawing Figure 2.
Jing also shows a heating element matrix including a plurality of heating elements wherein a plurality of switch module having a common switch module wherein each switch module (Sx1 or Sx2) is provided to control conduction/disconnection of the power return lines of the heating elements in an entire row. 
In view of Pastore and Jing, it would have been obvious to one of ordinary skill in the art to adapt Pease with a plurality of switch modules having a common switch module wherein each switch module is provide to control an entire row of heating elements as known in the art so that a desired selection of the rows or columns can be made to predictably provide a heating pattern as desired by the user. 
With respect to claim 2, Pease further shows each heating element (101) having a first end and a second end that are respectively connected to a current input and a current output wherein the second ends of the heating elements are connected to a common return line (202), and Pastore and Jing show it is known to provide the switch modules with each module connected in series with the power return line; and Pease further shows a common heating power output port (where transmission lines 201F and 201R are provided) that forms one column as illustrated in Figure 11. Pastore also shows a common heating power output (13) that forms one column as well Jing showing a common heating power output (Ly1) that forms one column. 
With respect to claim 3, Pease shows the controller (1000) for controlling output power magnitude/amount of the power outputs including on and off of the power supplies via switch modules which are known in the art as taught by Pastore and Jing.
With respect to claim 4, Pastore shows the switch modules can be solid state switches which are known to include transistors as well as MOSFETS (also see para [0020]). 
With respect to claims 5 and 6, Pease shows the power source that is controlled or adjusted its input power, including a magnitude/amount of power, individually and simultaneously to the heating element matrix including to an entire column of heating elements as the switch modules are provided to further control on and off of the power to conduct and disconnect the power return lines of the heating elements that are also included in an entire row as taught by Pastore and Jing.
With respect to claim 7, Jing further shows a reaction chamber for processing semiconductor processing equipment as known in the art wherein the temperature control apparatus is disposed on the base along with an electrostatic chuck, as is also shown in Pease, to confine and protect the semiconductor processing equipment in the reaction chamber from contaminations as known in the art.  
  With respect to claim 8, Pease shows the temperature control apparatus claimed including a bipolar power source included in the controller (1000; para [0041]) wherein the power output port or a plurality of ports would be provided from the controller to the plurality of heating elements, and Pease shows a common power output (shown by lines 201F and 201R) connected to the heating element in a column (Figure 11) wherein a input power magnitude/amount and its respective polarity is applied and controlled to the entire row or column of the heating elements. Pease further shows at least two heating elements in each row are connected to a common power return line (202). But, Pease does not show a reaction chamber within which the temperature control apparatus is provide therein, and a plurality of switching elements respectively connected to the group of heating elements with conduction directions of the switch elements are reverse to each other. 
Jing shows it is known to provide a reaction chamber for processing semiconductor processing equipment wherein the temperature control apparatus is disposed on the base along with an electrostatic chuck. 
 Pastore shows a plurality of switches (see Figures 2-4) wherein the switch elements are respectively connected to a group of heating elements wherein conduction directions of the switch elements are reverser to each other as illustrated in Figure 3.    
In view of Jing and Pastore, it would have been obvious to one of ordinary skill in the to adapt Pease with a reaction chamber that confines a semiconductor processing equipment within the chamber to protect the semiconductor processing equipment from contaminations, and the heating elements are provided with a respective plurality of switching elements to connect to a group of heating elements so that a desired heating pattern can be selected as desired by the user. 
With respect to claim 9, Pease shows the controller as a control unit that controls the current directions via the different transmission lines (201F and 201R) and the power magnitudes of the power output ports of the bipolar power source. Also see para [0041].
With respect to claims 10 and 11, Pease shows the power source that adjusts the current directions that includes a forward direction via a forward transmission line (201F) via a forward switch element (250F) and a reverse direction via a reverse transmission line (201R) via a reverse conduction switch element (250R) wherein the conduction/disconnection of the power source would have been controlled by the plurality of switching elements (5) as taught in Pastore to adjust and select the input power including a power magnitude/amount to an entire row or column. 
With respect to claim 12, Jing shows a reaction chamber for processing semiconductor processing equipment as known in the art wherein the temperature control apparatus is disposed and embedded on the base along with an electrostatic chuck and power lines, as is also shown in Pease, to confine and protect the semiconductor processing equipment in the reaction chamber from contaminations as known in the art.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761